Citation Nr: 0739352	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for degenerative 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to September 
1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Los Angeles, California which denied entitlement to 
the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's service medical records indicates 
that the veteran received medical treatment for pain in his 
lower back in May and August of 1973, as well as March of 
1974 and May of 1975 

Post-service,  the first available record regarding the lower 
back is a radiology report from December of 1990.   At that 
time the radiologist noted no fractures or abnormality of 
alignment, and offered the impression "negative lumbar 
spine."  
The first record of lower back pain comes from the records of 
Dr. R. L. in March of 1992.  At that time the veteran 
reported low back pain after falling on a hard surface.  The 
physician diagnosed the veteran with acute lumbosacral 
strain.  The veteran was noted to have spasm but no pain 
radiating into the legs.  The veteran continued to return for 
check ups until April of 2002 when he reported that his back 
pain was 75 to 80 percent improved. 

In July of 2002 the VA referred the veteran for an orthopedic 
examination.  The examiner noted the absence of radicular 
pain, muscle spasm, or pain during straight leg raises.  
There was no evidence of radiculopathy or ankylosis, and 
range of motion was reduced by enlarged abdominal girth only.  
X-rays were conducted which revealed mild diffuse spondylosis 
with mild degenerative disc disease.   The examiner's 
diagnosis was "presumptive degenerative joint disease, 
lumbosacral spine.  Subjective, pain and stiffness L4-L5, 
intermittent and recurrent.  Objective, reduction in flexion 
in part secondary to obesity."  

In the case at hand, the medical record clearly shows that 
the veteran has a diagnosis of degenerative joint disease, 
said to be "mild."  However, the veteran appears to display 
no radiating pain or loss of range of motion as a result.  
With the possible exception of pain, no significant symptoms 
currently affecting the veteran are reported.   

Even should the veteran be said to have a current disability, 
the additional requirement of evidence of a nexus between the 
veteran's current disability, if any, and the veteran's 
active service is required.  The medical evidence currently 
before the board includes no medical opinion regarding the 
question of whether the veteran's diagnosis of degenerative 
joint disease is related to his complaints of pain in 
service.   The Board finds that absent such an opinion there 
is insufficient competent medical evidence to make a decision 
on the claim.  

The veteran's service medical records make no reference to 
hepatitis. 

Post-service, the record contains the medical records of a 
hepatitis C consultation which took place in November of 
2000.  By history, the veteran was said to have been 
diagnosed with "Non A Non B" hepatitis about 15 years 
earlier.  A liver biopsy was ordered which indicated chronic 
viral hepatitis and stage 4 cirrhosis of the liver.  

The veteran was treated by Dr. E.B. in March of 2001.  At 
that time the veteran was said to have hepatitis C with stage 
F4 cirrhosis and grade 3 inflammation.  The physician stated 
that a prior biopsy done in 1985 revealed stage F3 fibrosis 
and offered the impression that the veteran had hepatitis C 
of probable 20 to 30 year duration.  

A VA examination was conducted in July of 2002.  The examiner 
stated that etiology was "not good" but that the veteran 
reported (1) multiple immunizations, (2) gamma globulin 
injections, and (3) a visit with a prostitute in Southeast 
Asia.  The veteran denied IV drug use.  

At that time the examiner diagnosed the veteran with stage 4 
cirrhosis secondary to hepatitis C.  The examiner was asked 
to offer an opinion as to when the veteran contracted 
hepatitis:  

"It is not clear as to whether original 
onset would have to be due to multiple 
immunizations received while being 
inducted into the service, or due to 
sexual contact with a prostitute in 
Southeast Asia.  However, I feel it is 
more likely than not to have been due to 
the sexual contact opposed to 
immunizations."      

In October of 2002 the veteran submitted a statement in which 
he indicated that he had visited a prostitute while on R & R 
in Thailand.  No specific date was provided.  

A review of service records indicates that the veteran was 
dismissed from service in the Reserves due to illegal drug 
use.  Although the veteran has denied IV drug use, the record 
before the Board has no additional information regarding this 
issue.  

Based upon the above the Board finds that additional 
development of this claim is necessary.  Specifically, the VA 
examiner should have access to additional details regarding 
the alleged sexual contact in Thailand, as well as any 
additional available evidence regarding drug use that might 
have an impact on the veteran's hepatitis C diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
orthopedic examination of the lower back, 
to include the obtaining of a detailed 
medical history, along with any required 
testing.  After review of the claims file 
and physical examination, the examiner 
should offer an opinion as to the onset of 
any back disorder found to be present and 
whether any current disability is related 
to the veteran's back complaints in 
service.  

2.  The RO should obtain available 
personnel records pertaining to the 
veteran's discharge from the Reserves, to 
include specifics regarding the nature and 
extent of the veterans drug use, and 
medical records of treatment for 
addiction, if any.  

3.  The veteran should then be scheduled 
for an examination with a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
hepatitis C.  The examiner should obtain a 
detailed history of the veteran's risk 
factors, including alleged sexual contact 
with prostitutes, drug use, tattoos, 
immunization shots, blood transfusions, 
etc.  After review, the examiner should be 
asked to provide an opinion as to the 
approximate time and manner of infection, 
if possible, as well as whether it is at 
least as likely as not that the veteran 
contracted hepatitis C while in active 
service from June 1972 to September 1975.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



